Office Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse received 05/05/2021 of Group I has been acknowledged and accepted. Due to this election, Group II-X(FIGS 3,4,49,50,5,6,7,51,8,9,52,53,54,18,19,20,21,22,23,24,47,48,57,58,59,60,61,62,79 &80) have been cancelled from consideration. 

Specification Objection 

The Specification Examiner would like to note, that international design applications designating the United States must include a specification as prescribed by 35 U.S.C. 112 and preferably include a brief descriptions of each figure reproduction pursuant to Rule 7(5)(a) describing the view or views of the reproductions.

Claim objection

Per accuracy and consistency with title, the claim language should be amended to read:

--“CLAIM: 
The ornamental Surface Ornamentation for a Panel in Particular an Engineered Wood Panel as shown and described.”--

Drawing Objection

The drawing is objected to as improper. Specifically, the drawing views should be numbered 1.1, 2.1 and so forth, instead of the 1 , 2 as currently shown, due to Hague practice and to make consistent with the specification description.

Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application. Any amended replacement-drawing sheet should include all of the figures appearing on the  The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. The replacement sheet(s) should be labeled "Replacement Sheet" in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter. Applicants are advised that REMOVING OR ADDING any element from or to the original disclosure is consider as create new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121; and while attempting to explain further the claimed design by adding new drawing view(s), new subject matter not included in the original disclosure is often included.

Conclusion

This application is in condition for allowance except for the objections set forth above. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213. If applicant's response to the requirements set forth above is incomplete or includes new matter, the examiner may hold the response non-compliant.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAJA ANWAR whose telephone number is (571)272-7419.  The examiner can normally be reached on Monday to Friday 7:00 AM - 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Khawaja Anwar/
Examiner, Art Unit 2912